Exhibit 10.2

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT

(this "Agreement") dated as of ________, 2013, is made by and between S&W Seed
Company, a Nevada corporation (the "Company"), and ______________("Indemnitee").



RECITALS

:



Each of Seed Genetics International Pty Ltd ("SGI") and S&W Seed Australia Pty
Ltd ("S&W Australia") is a wholly owned subsidiary of the Company and is
organized under the laws of Australia.

The Company's Articles of Incorporation (the "Articles") require that the
Company indemnify its directors and those who serve at the request of the
Company as a director of another corporation as authorized by the Nevada Revised
Statutes (the "NRS") and its bylaws (the "Bylaws") under which the Company is
organized, and authorizes the Company's Board of Directors to enter into
separate agreements with its directors and those who serve at the request of the
Company as director of another corporation to set forth specific indemnification
provisions.

Indemnitee does not regard the protection currently provided by applicable law,
the Company's governing documents, and available insurance as adequate under the
present circumstances, and the Company has determined that Indemnitee may not be
willing to serve or continue to serve as a director of SGI and S&W Australia
without additional protection.

The Company desires and has requested Indemnitee to serve as a director of SGI
and S&W Australia, and has proffered this Agreement to Indemnitee as an
additional inducement to serve in such capacity.

Indemnitee is willing to serve as a director of SGI and S&W Australia if
Indemnitee is furnished the indemnity provided for herein by the Company.

AGREEMENT

:



NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

Definitions.

Agent. For purposes of this Agreement, the term "agent" of the Company means any
person who: (i) is or was a director, officer, employee or other fiduciary of
the Company or a subsidiary of the Company; or (ii) is or was serving at the
request or for the convenience of, or representing the interests of, the Company
or a subsidiary of the Company, as a director, officer, employee or other
fiduciary of a foreign or domestic corporation, partnership, joint venture,
trust, or other enterprise.

Expenses. For purposes of this Agreement, the term "expenses" shall be broadly
construed and shall include, without limitation, all direct and indirect costs
of any type

--------------------------------------------------------------------------------



or nature whatsoever (including, without limitation, all attorneys, witness, or
other professional fees and related disbursements, and other out-of-pocket costs
of whatever nature), actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement, the
NRS, or otherwise, and amounts paid in settlement by or on behalf of Indemnitee,
but shall not include any judgments, fines, or penalties actually levied against
Indemnitee for such individual's violations of law. The term "expenses" shall
also include reasonable compensation for time spent by Indemnitee for which he
is not compensated by the Company or any subsidiary or third party (i) for any
period during which Indemnitee is not an agent, in the employment of, or
providing services for compensation to, the Company or any subsidiary; and
(ii) if the rate of compensation and estimated time involved are approved by the
directors of the Company who are not parties to any action with respect to which
expenses are incurred, for Indemnitee while an agent of, employed by, or
providing services for compensation to, the Company or any subsidiary.

Proceedings. For purposes of this Agreement, the term "proceeding" shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing, or any other actual,
threatened, or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative, or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of: (i) the fact that
Indemnitee is or was a director or officer of the Company; (ii) the fact that
any action taken by Indemnitee or of any action on Indemnitee's part while
acting as director, officer, employee, or agent of the Company; or (iii) the
fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee, or agent of another corporation, partnership, joint
venture, trust, employee benefit plan, or other enterprise, and in any such case
described above, whether or not serving in any such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses may be provided under this Agreement.

Subsidiary. For purposes of this Agreement, the term "subsidiary" means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan, or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent, or
fiduciary. The term "subsidiary" expressly includes, but is not limited to, SGI
and S&W Australia.

Independent Counsel. For purposes of this Agreement, the term "independent
counsel" means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "independent
counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.

2

--------------------------------------------------------------------------------



Agreement to Serve. Indemnitee will serve, or continue to serve, as a director
of any subsidiary, faithfully and to the best of his or her ability, at the will
of such corporation (or under separate agreement, if such agreement exists), in
the capacity Indemnitee currently serves as an a director of such corporation,
so long as Indemnitee is duly appointed or elected and qualified in accordance
with the applicable provisions of the bylaws or other applicable charter
documents of such corporation, or until such time as Indemnitee tenders his or
her resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve as a
director of any subsidiary, and the Company acknowledges that Indemnitee is
relying upon this Agreement in serving as a director of any subsidiary.

Indemnification.

Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the NRS,
as the same may be amended from time to time (but, only to the extent that such
amendment permits Indemnitee to broader indemnification rights than the NRS
permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement, or appeal of such
proceeding.

Indemnification in Derivative Actions and Direct Actions by the Company. Subject
to Section 10 below, the Company shall indemnify Indemnitee to the fullest
extent permitted by the NRS, as the same may be amended from time to time (but,
only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the NRS permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.

Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue, or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense, or appeal
of such proceeding.

Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement, or appeal of a

--------------------------------------------------------------------------------



proceeding, but is precluded by applicable law or the specific terms of this
Agreement to indemnification for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

Advancement of Expenses. To the extent not prohibited by law, the Company shall
advance the expenses incurred by Indemnitee in connection with any proceeding,
and such advancement shall be made within twenty (20) days after the receipt by
the Company of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice) and
upon request of the Company, an undertaking to repay the advancement of expenses
if and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company. Advances shall be unsecured, interest
free and without regard to Indemnitee's ability to repay the expenses. Advances
shall include any and all expenses actually and reasonably incurred by
Indemnitee pursuing an action to enforce Indemnitee's right to indemnification
under this Agreement, or otherwise and this right of advancement, including
expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. Indemnitee acknowledges that the execution and delivery of
this Agreement shall constitute an undertaking providing that Indemnitee shall,
to the fullest extent required by law, repay the advance if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company. The right to advances under this Section 6 shall
continue until final disposition of any proceeding, including any appeal
therein. This Section 6 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 10(b).

Notice and Other Indemnification Procedures.

Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company promptly in writing upon receiving notice of nay demand,
judgment, or other requirement for payment that Indemnitee reasonably believes
to the subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company. Indemnification payments requested by
Indemnitee under Section 3 hereof shall be made by the Company no later than
sixty (60) days after receipt of the written request of Indemnitee. Claims for
advancement of expenses shall be made under the provisions of Section 6 herein.

Application for Enforcement. If the Company fails to make timely payments as set
forth in Section 6 or 7(b) above, Indemnitee shall have the right to apply to
any

4

--------------------------------------------------------------------------------



court of competent jurisdiction for the purpose of enforcing Indemnitee's right
to indemnification or advancement of expenses pursuant to this Agreement. In
such an enforcement hearing or proceeding, the burden of proof shall be on the
Company to prove by that indemnification or advancement of expenses to
Indemnitee is not required under this Agreement or permitted by applicable law.
Any determination by the Company (including its Board of Directors, stockholders
or independent counsel) that Indemnitee is not entitled to indemnification
hereunder shall not be a defense by the Company to the action nor create any
presumption that Indemnitee is not entitled to indemnification or advancement of
expenses hereunder.

Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing or proceeding under
this Section 7 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.

Assumption of Defense. If the Company shall be requested by Indemnitee to pay
the expenses of any proceeding, the Company, if appropriate, shall be entitled
to assume the defense of such proceeding, or to participate to the extent
permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee's sole cost and
expense. Notwithstanding the foregoing, if Indemnitee's counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee's
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.

Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary ("D&O Insurance"), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such proceeding in accordance with the terms of such policies.

Exceptions.

Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation

5

--------------------------------------------------------------------------------



of law (and, in this respect, both the Company and Indemnitee have been advised
that the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication, as indicated in Section 10(d)
below); (ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee's conduct from which Indemnitee received monetary personal profit
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or other provisions of any federal, state or local statute or
rules and regulations thereunder; (iii) a final judgment or other final
adjudication that Indemnitee's conduct was in bad faith, knowingly fraudulent or
deliberately dishonest or constituted willful misconduct (but only to the extent
of such specific determination); or (iv) on account of conduct that is
established by a final judgment as constituting a breach of Indemnitee's duty of
loyalty to the Company or resulting in any personal profit or advantage to which
Indemnitee is not legally entitled. For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.

Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees,
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Articles, or applicable law, or (ii) with respect to any other proceeding
initiated by Indemnitee that is either approved by the Board of Directors or
Indemnitee's participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.

Unauthorized Settlements. Any provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
a proceeding effected without the Company's written consent. Neither the Company
nor Indemnitee shall unreasonably withhold consent to any proposed settlement;
provided, however, that the Company may in any event decline to consent to (or
to otherwise admit or agree to any liability for indemnification hereunder in
respect of) any proposed settlement if the Company is also a party in such
proceeding and determines in good faith that such settlement is not in the best
interests of the Company and its stockholders.

Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the "Act"), or in any registration
statement filed with the SEC under the Act. Indemnitee

6

--------------------------------------------------------------------------------



acknowledges that paragraph (h) of Item 512 of Regulation S-K currently
generally requires the Company to undertake in connection with any registration
statement filed under the Act to submit the issue of the enforceability of
Indemnitee's rights under this Agreement in connection with any liability under
the Act on public policy grounds to a court of appropriate jurisdiction and to
be governed by any final adjudication of such issue. Indemnitee specifically
agrees that any such undertaking shall supersede the provisions of this
Agreement and to be bound by any such undertaking.

Nonexclusivity; Priority of Payment and Survival of Rights.

The provisions for indemnification and advancement of expenses set forth in this
Agreement shall not be deemed exclusive of any other rights which Indemnitee may
at any time be entitled under any provision of applicable law, the Company's
Articles or, Bylaws, or other agreements, both as to action in Indemnitee's
official capacity and Indemnitee's action as an agent of the Company, in any
court in which a proceeding is brought, and Indemnitee's rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors, administrators, and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

No amendment, alteration, or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the NRS, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company's Articles or Bylaws or this Agreement, the parties hereto
intend that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, by Indemnitee shall
not prevent the concurrent assertion or employment of any other right or remedy
by Indemnitee.

Term. This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
a director of any subsidiary; or (b) one (1) year after the final termination of
any proceeding, including any appeal then pending, in respect to which
Indemnitee was granted rights of indemnification or advancement of expenses
hereunder.

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors, or personal or legal representatives after the
expiration of five (5) years from the date of accrual of

7

--------------------------------------------------------------------------------



such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such five-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to such cause of action, such
shorter period shall govern.

Subrogation. Except as provided in Section 11(b) above, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee , who, at the
request and expense of the Company, shall execute all papers required and shall
do everything that may be reasonably necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.

Interpretation of Agreement. This Agreement shall be interpreted and enforced so
as to provide indemnification to Indemnitee to the fullest extent now or
hereafter permitted by law.

Severability. If any provision of this Agreement shall be held to be invalid,
illegal, or unenforceable for any reason whatsoever, (a) the validity, legality
and enforceability of the remaining provisions of the Agreement (including
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal, or unenforceable) shall not in any way be affected
or impaired thereby; and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal, or unenforceable and to give effect to Section 14 hereof.

Amendment and Waiver. No supplement, modification, amendment, or cancellation of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

Notice. Except as otherwise provided herein, any notice or demand which, by the
provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given, or delivered upon actual delivery and, if mailed, shall
be deemed to have been validly served, given, or delivered three (3) business
days after deposit in the United States mail, as registered or certified mail,
with proper postage prepaid and addressed to the party or parties to be notified
at the addresses set forth on the signature page of this Agreement (or such
other address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the Chief
Financial Officer of the Company.

8

--------------------------------------------------------------------------------



Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Nevada, as applied to contracts between
Nevada residents entered into and to be performed entirely within Nevada.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.

Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company's
Articles or Bylaws, the NRS, and any other applicable law, and shall not be
deemed a substitute therefor, and does not diminish or abrogate any rights of
Indemnitee thereunder.

IN WITNESS WHEREOF,

the parties hereto have entered into this Agreement effective as of the date
first above written.

COMPANY

S&W SEED COMPANY

By: ________________________
Title: _________________

INDEMNITEE

 

____________________________
____________________________
____________________________
[Address]

 

 

 

9

--------------------------------------------------------------------------------

